Citation Nr: 0633352	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-30 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  This rating decision granted the 
veteran's claim for service connection for bilateral hearing 
loss and denied his claim for service connection for 
bilateral tinnitus.


FINDING OF FACT

The medical evidence shows that the veteran's current 
bilateral tinnitus was first clinically manifest many years 
after his discharge from active service in November 1967, and 
his bilateral tinnitus is unrelated to disease or injury in 
active service.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for bilateral tinnitus.  
Consequently, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran in not notifying him of the evidence pertinent to 
those elements.

The record reflects that by letter dated in July 2003 the 
veteran was provided the required notice.  The letter 
specifically informed him of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  He was, in 
essence, told to submit all pertinent evidence he had in his 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The July 2003 notice 
predated the initial adjudication of the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

The Board notes that the veteran's service medical records 
and post service VA medical records have been obtained.  The 
veteran has also been provided a VA medical examination.  
Additionally the veteran submitted a private audiological 
examination in support of his claim.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  


Analysis

The veteran maintains that service connection is warranted 
for tinnitus because it resulted from his exposure during 
service to acoustic trauma associated with saws, grinders, 
and other tools he used in the Navy.

A May 2003 private audiology report notes that the veteran 
complained of long term constant tinnitus.  The private 
audiologist indicated that it was likely that the veteran's 
current hearing loss was due to acoustic trauma during 
service.  However, this audiologist made no comment as to the 
etiology of the veteran's tinnitus.

In September 2003 the veteran reported a 10 year history of 
tinnitus.  He indicated that he thought that his tinnitus 
could be related to ear infections, sinus problems, or 
exposure to loud noise.  

On VA audiological examination in September 2003 the 
audiologist noted that since the report of onset of the 
tinnitus was within the last 10 years, it was not likely that 
the tinnitus was the result of military acoustic trauma.  The 
VA audiologist also opined that the veteran's tinnitus was 
not secondary to the veteran's hearing loss.

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for tinnitus.  The 
medical evidence, as noted, shows that the veteran is 
currently diagnosed with bilateral tinnitus.  This 
disability, however, is shown to have been initially manifest 
many years after his discharge from service in November 1967.  
Moreover, a review of the evidence, including the May 2003 
private audiology report and the VA outpatient records, 
reveals that there is no competent evidence showing that the 
veteran's bilateral tinnitus is related to active service.  
On the contrary, the VA medical opinion obtained in September 
2003 found it unlikely that an association existed between 
the veteran's tinnitus and his period of active service, or 
to his service-connected bilateral hearing loss.  There is 
not another medical opinion of record to contradict this 
finding.  

The veteran's own assertion that he was exposed to loud 
noises during service, which resulted in tinnitus, lacks 
probative value, because he is a lay person and not competent 
to offer an opinion as to such questions of medical diagnosis 
or causation as presented in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 495 (1992).

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's bilateral tinnitus became 
manifest years after his service discharge and has not been 
medically linked to service.  As the preponderance of the 
evidence is against the claim of service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


